Citation Nr: 9918489	
Decision Date: 07/06/99    Archive Date: 07/15/99

DOCKET NO.  97-03 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island


THE ISSUES

1.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for service-connected tinnitus.  

2.  Entitlement to an increased (compensable) evaluation 
currently assigned for service-connected bilateral defective 
hearing.  

3.  Entitlement to an increased (compensable) evaluation for 
service-connected history of recurrent wart on the right 
hand.  


REPRESENTATION

Appellant represented by:	R. E. Gallison, Attorney



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from July 1966 to May 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 decision by the RO which, 
in part, denied increased ratings for the service connected 
disabilities now at issue on appeal.  In July 1998, a hearing 
was held at the RO before Iris S. Sherman, who is a member of 
the Board designated by the Chairman of the Board to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102(a) (Supp. 1999).  

By rating action in February 1994, service connection was 
denied for post-traumatic stress disorder (PTSD).  A notice 
of disagreement was received in March 1994 and a Statement of 
the Case was issued in July 1994.  However, a substantive 
appeal was not received within one year of the RO's letter 
notifying the veteran that service connection had been 
denied.  In December 1995, the veteran sought to reopen his 
claim of service connection for PTSD.  In January 1996, the 
RO informed the veteran that he had to submit additional 
information in order to reopen his claim.  The veteran did 
not provide the requested information.  In a letter received 
in December 1996, the veteran indicated that he wished to 
continue his claim of service connection for PTSD.  By rating 
action in July 1998, service connection was denied for PTSD.  
The veteran was notified of this decision by letter in July 
1998 but, to date, he has not indicated his dissatisfaction 
with that decision.  

REMAND

Since the RO's June 1996 rating decision, the Schedule for 
Rating Disabilities pertaining to evaluations of hearing 
impairment was revised, effective on June 10, 1999.  See 64 
Fed. Reg. 25202-25210 (1999).  While the previous method for 
evaluating hearing loss was not changed, the revised 
regulations now include an additional method which was not 
previously considered by the RO.  The additional criteria 
under which hearing impairment may be considered is as 
follows:  

Sec. 4.86 Exceptional patterns of hearing 
impairment.  

(a) When the puretone threshold at each 
of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist 
will determine the Roman numeral 
designation for hearing impairment from 
either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear 
will be evaluated separately.  
(b) When the puretone threshold is 30 
decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either Table VI or Table 
VIa, whichever results in the higher 
numeral.  That numeral will then be 
elevated to the next higher Roman 
numeral.  Each ear will be evaluated 
separately.  

The Court has held that "[w]here the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to [the] appellant 
generally applies."  White v. Derwinski, 1 Vet.App. 519, 521 
(1991).  When there is a change in the criteria for 
adjudicating a claim, the veteran must be provided full 
notice and have an opportunity to be heard at the RO so that 
prejudice does not result.  Bernard v. Brown, 4 Vet.App. 384 
(1993).  Therefore, the RO must now consider the veteran's 
claim under the criteria which are to his advantage.  Karnas 
v. Derwinski, 1 Vet.App. 308 (1991).  

Additionally, the Board notes that the veteran testified at a 
personal hearing at the RO in July 1998, that he has been 
receiving Social Security Disability benefits since 1992.  
However, the Social Security Decision awarding benefits or 
the medical records used in reaching that determination are 
not of record.  These records should be obtained and 
associated with the claim folder.  Murincsak v. Derwinski, 2 
Vet. App. 363, 369 (1992).  

Finally, in view of the time elapsed since the last Veterans 
Administration examination, current outpatient treatment 
records and current examinations will be ordered.

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill the statutory duty to assist.  Ascherl v. 
Brown, 4 Vet. App. 371, 377 (1993).  

In light of the discussion above, it is the decision of the 
Board that additional development is necessary prior to 
appellate review.  Accordingly, the case be REMANDED to the 
RO for the following action:  

1.  The RO should take appropriate steps 
to contact the veteran to obtain the 
name(s) and address(es) of all medical 
care providers who have treated him for 
his service-connected disabilities since 
1996.  Based on his response, the RO 
should attempt to obtain copies of all 
such records from the identified 
treatment sources, as well as any VA 
clinical records not already of record, 
and associate them with the claims 
folder.  

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits and 
the medical records relied upon 
concerning that claim.  

3.  The veteran should be afforded a VA 
audiological examination to determine the 
current severity of his defective 
hearing.  The veteran should be notified 
of the consequences of failing to appear 
for any examination ordered.  All 
indicated tests should be performed, and 
the findings should be reported in 
detail.  

4.  The veteran should be also be 
afforded a VA examination to determine 
the nature and current severity of any 
residuals from the service-connected wart 
on the right hand.  The claims folder 
should be made available to the examiner 
for review, and all indicated tests and 
studies should be accomplished.  The 
examiner should report the clinical 
findings in detail, to include a detailed 
description of wart on the right hand and 
the manifestations referable thereto, 
including whether there is objective 
evidence of pain or tenderness at the 
site, or whether the wart is poorly 
nourished with repeated ulcerations.  Any 
limitation of function of the hand caused 
by any wart or residuals thereof should 
be noted.

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
development requested herein above was 
conducted and completed in full.  In 
particular, the RO should determine if 
all medical findings necessary to rate 
the veteran's service-connected 
disabilities have been provided by the 
examiner.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  The RO should also 
inform the veteran of the consequences of 
failing to report for any scheduled 
examinations.  

6.  After the requested development has 
been completed, the RO should again 
review the veteran's claim.  The RO 
should specifically consider the 
veteran's entitlement to an increased 
rating under both the old and the new 
regulations pertaining to the evaluation 
of hearing impairment, and apply the 
regulatory criteria most favorable to the 
veteran.  Karnas, 1 Vet.App. at 313.  If 
the benefits sought on appeal remain 
denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, which 
should include, if appropriate, citation 
of § 3.655, and he should be given the 
opportunity to respond thereto.  If the 
veteran fails to appear for any 
examination, the notifications sent to 
him concerning the date and time of the 
examination and the consequences of his 
failure to appear should be included in 
the claims folder.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  While this case is in remand status, the 
veteran is free to submit additional evidence and argument on 
the question at issue.  See Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


			
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  


